Citation Nr: 0414368	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain.

2.  Entitlement to an increased disability rating for 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected right foot cold injury 
residuals.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot cold injury residuals.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected left hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran subsequently relocated, 
and his appeal is currently within the jurisdiction of the RO 
in Cleveland, Ohio.

Procedural history

The veteran served on active duty from May 1998 to May 2001. 

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for right and left foot and 
knee disorders, a left hand disorder and a disorder 
manifested by chest pain.  In a June 2001 rating decision, 
the RO granted the claims for the knees, feet and left hand.  
Service connection was denied for a disorder manifested by 
chest pain.  The veteran disagreed with the July 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 2002.  

In an August 2001 claim, the veteran also sought service 
connection for a right hand disorder.  It does not appear 
that the issue was adjudicated by the agency of original 
jurisdiction (AOJ) and thus is not in appellate status.  That 
issue is referred to the AOJ for any action deemed 
appropriate.

The issues of entitlement to increased ratings for the 
service-connected bilateral knee and foot disorders and the 
left hand disorder will be addressed in the REMAND portion of 
this decision.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran does not have a diagnosed disorder manifested by 
chest pain.  Competent medical evidence does not reveal that 
the veteran's claimed disorder manifested by chest pain is 
causally related to an injury or disease incurred in military 
service.


CONCLUSION OF LAW

A disorder manifested by chest pain was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a disorder manifested by chest pain.  As noted in the 
Introduction, action by the Board on the five increased 
rating claims is being deferred pending further development 
by the AOJ.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2001 rating decision and by the February 2002 statement of 
the case (SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in July 
2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to substantiate 
a service connection claim.  It also explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
requested that the veteran "tell us about any additional 
information or evidence that you want us to try to get for 
you."

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in February 2001.  Thereafter, in a 
rating decision dated in June 2001, this issue was denied.  
Only after that rating action was promulgated did the AOJ, in 
July 2002, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for the veteran to submit any evidence in his or 
her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
since the notice was sent, 22 months have passed, and in that 
time the veteran has not submitted or identified any 
additional evidence.  Therefore, notwithstanding Pelegrini, 
to decide the appeal under these circumstances would not be 
prejudicial error.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified his service medical 
records in his February 2001 claim.  The RO requested and 
obtained these records.  The veteran was afforded a VA 
examination in January 2001.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The Board acknowledges the contention of the veteran's 
representative in an April 2004 informal hearing presentation 
that the veteran's claim warrants further development as the 
January 2001examination did not identify the cause of the 
veteran's reported chest pain.  However, in the Board's view, 
additional development is not warranted on this issue.  As 
will be explained below, no cause for the veteran's 
complaints of chest pain was identified because no 
identifiable cause exists.  

The Board finds that the January 2001 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  No abnormality was 
identified.  Moreover, the veteran was evaluated numerous 
times in service for complaints of chest pain.  
No underlying disability has ever been confirmed.  

The Board believes that where clinical findings are normal, 
the absence of a diagnosis does not indicate an inadequate 
examination.  The Board can find nothing to indicate that the 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's complaints 
is not a reason to find the examination inadequate.  
Accordingly, the Board rejects the veteran's contention and 
the implied request that another examination be scheduled.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated on the VA Form 9 that he did 
not want a Board hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual background

Service medical records show that on April 22, 1999, the 
veteran was admitted to the emergency room, complaining of 
chest pain and shortness of breath.  The diagnosis was viral 
syndrome.  The following day, the veteran was again seen for 
complaints of chest pain.  The diagnosis was probable viral 
syndrome and possible pleuritis, but more likely 
costochondritis.  An EKG taken in April 1999 was noted to be 
abnormal.  

On September 11, 1999, the veteran again complained of chest 
pain following strenuous activity.  He was also short of 
breath.  The diagnoses were possible costochondritis, but a 
ventricular dysfunction was also questioned.  An EKG showed a 
normal sinus rhythm with an incomplete right bundle branch 
block.  A September 23, 1999 consultation for complaint of 
chest pain and shortness of breath resulted in an entirely 
normal examination and a diagnosis of probably chest wall 
pain.  An October 1999 hospital treatment report shows 
evidence of a sinus arrhythmia on EKG.  However, the 
diagnosis rendered by the examiner was gastritis with a 
differential diagnosis of costochondritis or esophageal 
spasm.  No cardiovascular disorder was diagnosed.

A physical examination in May 1999 was pertinently normal, as 
was the veteran's separation physical examination in January 
2001.

The January 2001 VA compensation and pension examination was 
pertinently normal, with respect to both the cardiovascular 
and musculoskeletal systems.
An EKG noted an incomplete right bundle branch block.  The 
examiner noted the incomplete right bundle branch block but 
characterized it as "benign" and did not diagnose any 
cardiovascular disease.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), it does not appear that 
the veteran in fact has a cardiovascular disability or any 
other disability manifested by chest pain.  The January 2001 
VA examiner did not diagnose or suggest any current 
disability to account for the veteran's complaints.  Chest x-
rays were normal, showing normal findings for 
cardiomediastinal silhouette and pulmonary vasculature.  
Although incomplete right bundle branch block was identified 
on EKG reports both in service and on the January 2001 VA 
examination, no health care provider has attributed any 
significance to it, and indeed the January 2001 VA examiner 
labeled the finding "benign".   

The veteran has pointed to no post-service diagnosis or 
treatment of his chest pain.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Symptoms, such as pain, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In the absence of an identified disability to account for the 
veteran's complaints, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the sake of a complete discussion, the Board will briefly 
address the remaining two Hickson elements. 

With respect to Hickson element (2), in service disease or 
injury, the Board finds that, while various cardiovascular 
symptoms were noted in service, including chest pain, 
abnormal EKG readings, identified as nonspecific ST and T 
wave abnormalities, and a right bundle branch block, no 
specific cardiovascular diagnosis was rendered.  The right 
bundle branch block was found to be benign by the January 
2001 examiner.  Moreover, at separation, the veteran was 
found to have normal cardiovascular findings.  Accordingly, 
the Board cannot identify any cardiovascular disease during 
service.  However, there are of record  in-service diagnoses 
of costochondritis, esophageal spasm, gastritis, viral 
syndrome and pleuritis, which arguably indicate 
musculoskeletal or gastrointestinal causes for the veteran's 
reported symptoms.  Therefore, to the extent of those 
diagnoses, the second Hickson element is met.  

With respect to the third Hickson element, the Board can 
identify no competent medical evidence which purports to 
relate any current disability manifested by chest pain to an 
injury or disease incurred during the veteran's military 
service.  The January 2001 VA examiner did not provide such 
an opinion.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, for reasons and bases expressed above, the Board 
concludes that two of the elements necessary for service 
connection have not been met.  The Board therefore finds that 
a preponderance of the evidence is against a showing that the 
veteran has any disorder manifested by chest pain that 
resulted from a disease or injury incurred in active service.  
The veteran's claim of entitlement to service connection for 
a disorder manifested by chest pain is accordingly denied.

ORDER

Service connection for a disorder manifested by chest pain is 
denied.


REMAND

In the April 2004 informal hearing, the veteran's 
representative raised concerns relating to the findings of 
the January 2001 VA examiner with respect to pain and 
fatigability on motion of the veteran's feet, knees and right 
hand.  See, in general, 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995) [VA 
regulations stipulate that functional impairment must be 
considered in assessing the severity of these orthopedic 
disabilities].  

The Board notes that while the January 2001 VA examiner did 
note the veteran's complaints of pain in the feet and knees 
associated with walking, he did not correlate his findings 
with respect to pain, weakness, fatigability and 
incoordination of the knees, feet and left hand to the range 
of motion findings in such a way as to allow the Board to 
determine the extent to which range of motion is further 
decreased by such symptoms.  

Where, as here, the issue is the evaluation to be assigned 
for disability of joints, examiners should determine whether, 
or how, repeated or prolonged use of a disabled joint 
actually affects its function.  Thus, examiners should 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination and, if any 
of these characteristics of disability are exhibited, the 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  
Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause greater limitation of motion.

The Board additionally notes that the January 2001 VA 
compensation and pension examination occurred while the 
veteran was still on active duty, and that more than three 
years have elapsed since he left military service.  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board therefore finds that the 
veteran should be afforded an additional VA orthopedic 
examination in order to better assess the level of impairment 
and symptomatology of the veteran's right and left knee and 
foot disorder and his left hand disorder.  

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his bilateral foot and 
knee disorders and his left hand 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

?	The examiner is requested to report 
in detail all complaints and 
clinical findings pertaining to the 
five service-connected disabilities.  
Range of motion should be reported 
in degrees.  

?	In addition, the examiner should 
comment on the functional 
limitations, if any, caused by the 
veteran's service-connected 
disabilities, in particular limited 
movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  Onset of 
such symptoms should be reported in 
terms of the degree at which 
symptoms begin.  

2.  VBA should review the evidence of 
record and readjudicate the claims.  If 
any claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



